Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:     206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Movant by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION


DRY BULK SINGAPORE PTE. LTD,                          Case No. 3:19-cv-01671-BR

                     Plaintiff,                       IN ADMIRALTY

                            v.                        DECLARATION OF MARKUS OBERG
                                                      IN SUPPORT OF RESPONSE IN
Amis Integrity S.A., in personam and M/V              OPPOSITION TO PLAINTIFF’S MOTION
AMIS INTEGRITY (IMO 9732412) her                      FOR LEAVE TO AMEND COMPLAINT
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


          I, MARKUS OBERG, declare as follows:

          1.         I am over the age of majority and, except as otherwise indicated, make this

declaration on personal knowledge, and am competent to testify regarding the facts contained

herein.

          2.         I am one of the attorneys representing Amis Integrity, S.A., by restricted

appearance in the above-captioned matter.
DECLARATION OF OBERG IN SUPPORT OF RESPONSE IN
OPPOSITION TO PLAINTIFF’S MOTION TO AMEND COMPLAINT -
Page 1
[Case No. 3:19-cv-01671-BR]
{29293-00591949;1}
          3.         Attached hereto as Exhibit 1 is a true and correct copy of excerpts from Amis

Integrity S.A.’s responses and objections to Plaintiff’s first interrogatories and requests for

production along with the verification page.

          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

STATE OF OREGON AND THE UNITED STATES OF AMERICA THAT THE

FOREGOING IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND

BELIEF.

          DATED this 13th day of March, 2020 signed at Seattle, Washington.


                                                  s/ Markus B.G. Oberg
                                                  Markus B. G. Oberg




DECLARATION OF OBERG IN SUPPORT OF RESPONSE IN
OPPOSITION TO PLAINTIFF’S MOTION TO AMEND COMPLAINT -
Page 2
[Case No. 3:19-cv-01671-BR]
{29293-00591949;1}
                                            CERTIFICATE OF SERVICE

                             I hereby certify that on March 13, 2020, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to all associated counsel.

                           I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 13th day of March, 2020.

                                               s/ Shelley Courter
                                               Shelley Courter, Legal Assistant
                                               LeGros Buchanan & Paul
                                               4025 Delridge Way SW, Suite 500
                                               Seattle, Washington 98106-1271
                                               Telephone:        206-623-4990
                                               Facsimile:        206-467-4828
                                               E-mail:           scourter@legros.com




DECLARATION OF OBERG IN SUPPORT OF RESPONSE IN
OPPOSITION TO PLAINTIFF’S MOTION TO AMEND COMPLAINT -
Page 3
[Case No. 3:19-cv-01671-BR]
{29293-00591949;1}
